DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on November 8, 2021. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1-16 and 21 have been examined and rejected. This Office action is responsive to the amendment filed on November 8, 2021, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. Patent No. 9,990,433 B2), in view of Wagner (U.S. Patent No. 9,639,238), in view of Pratt et al (U.S. Patent No. 9,269,077), and further in view of Wong (U.S. Patent No. 9,015,139).

Claims 1, 2, 6, 7 (Device)
5-1.	Regarding claim 1, Kang teaches the claim comprising: a memory; a display; and at least one processor, wherein the at least one processor is configured to: display an input unit capable of receiving a user input to an application being executed by the electronic device on the display, by disclosing a device having a memory, at least one processor, and at least one output device [column 7, lines 56-60; figure 3] that displays a query input window through which the device receives a query input by the user [column 5, line 65 to column 6, line 3; column 18, lines 25-34].
Kang teaches identify one or more images stored in the memory or an external electronic device, the one or more images related to... the application...; display the... one or more images... in association with the input unit, by disclosing that when the query type is an image, user input to an image upload icon causes a plurality of images to be displayed [column 19, lines 29-35, 43-50, 55-60; figures 35-36].
Kang does not expressly teach that the identified one or more images are related to a type of the application, wherein the one or more images comprise a first one or more images when the application is a first type of application and a second one or more items when the application is a second type of application; display the first one or more images or the second one or more items based on whether the application is the first type of application or the second type of application in association with the input unit. Wagner discloses responsive to user input on a user-selectable item [column 7, lines 34-38], displaying a user interface object alongside the user-selectable item, such as a [column 7, lines 51-54]. The display panel may display a number of items or objects based on the type of application that is being used [column 8, lines 15-17]. The objects may be a series of images, a list of emails, a list of contacts, a list of documents, a list of songs, etc. [column 8, lines 13-15]. The series of images may be interpreted as the first one or more images and the list of emails, list of contacts, list of documents, or list of songs may be interpreted as the second one or more items that are related to the type of the application. This would provide a dynamic interface element that provides relevant items to the user based on context. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a user-selectable item for displaying objects, where the objects are based on the type of application being used, as taught by Wagner. This would provide a dynamic interface element that provides relevant items to the user based on context.
Kang-Wagner do not expressly teach that the second one or more items are images. That is, although Kang-Wagner disclose that the type of application determines what kind of items to display such as a first set of items being a series of images when the application type is an image editing application and a second set of items being a list of contacts when the application type is an address book application, Kang-Wagner do not teach that the second set of items also comprise one or more images. Pratt discloses that an address book application may display a list of contacts as icons [column 3, line 65 to column 4, line 13]. An icon is a small graphic that represents an action or resource. This would allow the user to more easily identify a contact. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display contacts using an icon, as taught by Pratt. This would allow the user to more easily identify a contact.
Although Kang-Wagner-Pratt disclose that text may be acquired from an image using an OCR operation and used as search input [Kang, column 20, lines 7-11, 16-21], Kang-Wagner-Pratt do not expressly teach recognize at least a portion of content included in a selected image among the one or more images; wherein recognizing the portion of the content comprises extracting a visual object in the selected image, and identifying the visual object, wherein the visual object is non-textual; and provide character information to the application based on the recognized at least the portion of the content as a portion of the user input through the input unit. Wong discloses sending an image from a device 102 to a processor 106 [column 4, lines 37-41] where processor 106 analyzes the image to determine features of the image that may be used to perform a search [column 4, lines 41-43]. The processor may recognize faces, logos, objects, text, and any other suitable features, or any combination thereof [column 4, lines 43-45]. The recognized features of the image are used to translate the image into text descriptors that can be packaged with search images in a search query and used to supplement the search performed based on the image [column 4, lines 45-49]. This would produce a more effective search query [column 5, lines 27-30]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize non-textual visual objects from an image for use in a search query, as taught by Wong. This would produce a more effective search query.

5-2.	Regarding claim 2, Kang-Wagner-Pratt-Wong teach all the limitations of claim 1, wherein the at least one processor is configured determine the one or more images, based at least on context information, by disclosing that images displayed for selection are based on the context and type of application being used [Kang, column 18, lines 55-62; column 19, lines 43-50; Wagner, column 8, lines 8--17].

5-3.	Regarding claim 6, Kang-Wagner-Pratt-Wong teach all the limitations of claim 1. Kang-Wagner-Pratt-Wong do not expressly teach wherein recognize the at least the portion of content included in the selected image among the one or more images includes transmitting the one or more images to a server, receiving recognition information corresponding content included in the one or more images from the server, and acquire the recognition information on the content included in the image selected according to a designated input, by disclosing sending the image from the device 102 to the processor 106 [Wong, column 4, lines 37-41] where processor 106 analyzes the image to determine features of the image that may be used to perform a search [Wong, column 4, lines 41-43]. The processor 106 is a standalone device [Wong, column 4, lines 37-39].

5-4.	Regarding claim 7, Kang-Wagner-Pratt-Wong teach all the limitations of claim 1, wherein the character information is changed according to a type of a service provided by the application being executed, by disclosing that images displayed for selection are based on the context and type of application being used [Kang, column 18, lines 55-62; column 19, lines 43-50; Wagner, column 8, lines 8--17].

Claim 21 (Device)
5-5.	Regarding claim 21, Kang teaches the claim comprising: a memory; a display; and at least one processor, wherein the at least one processor is configured to: display an input unit capable of receiving a user input to an application being executed by the electronic device on the display, by disclosing a device having a memory, at least one processor, and at least one output device [column 7, lines 56-60; figure 3] that displays a query input window through which the device receives a query input by the user [column 5, line 65 to column 6, line 3; column 18, lines 25-34].
Kang teaches identify one or more images stored in the memory or an external electronic device, the one or more images related to... the application...; display the... one or more images... in association with the input unit, by disclosing that when the query type is an image, user input to an image upload icon causes a plurality of images to be displayed [column 19, lines 29-35, 43-50, 55-60; figures 35-36].
type of the application, wherein the one or more images comprise a first one or more images when the application is a first type of application and a second one or more items when the application is a second type of application; display the first one or more images or the second one or more items based on whether the application is the first type of application or the second type of application in association with the input unit. Wagner discloses responsive to user input on a user-selectable item [column 7, lines 34-38], displaying a user interface object alongside the user-selectable item, such as a display panel [column 7, lines 51-54]. The display panel may display a number of items or objects based on the type of application that is being used [column 8, lines 15-17]. The objects may be a series of images, a list of emails, a list of contacts, a list of documents, a list of songs, etc. [column 8, lines 13-15]. The series of images may be interpreted as the first one or more images and the list of emails, list of contacts, list of documents, or list of songs may be interpreted as the second one or more items that are related to the type of the application. This would provide a dynamic interface element that provides relevant items to the user based on context. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a user-selectable item for displaying objects, where the objects are based on the type of application being used, as taught by Wagner. This would provide a dynamic interface element that provides relevant items to the user based on context.
Kang-Wagner do not expressly teach that the second one or more items are images. That is, although Kang-Wagner disclose that the type of application determines what kind of items to display such as a first set of items being a series of images when the application type is an image editing application and a second set of items being a list of contacts when the application type is an address book application, Kang-Wagner do not teach that the second set of items also comprise one or more images. Pratt discloses that an address book application may display a list of contacts as icons [column 3, line 65 to column 4, line 13]. An icon is a small graphic that represents an action or resource. This would allow the user to more easily identify a contact. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display contacts using an icon, as taught by Pratt. This would allow the user to more easily identify a contact.
Although Kang-Wagner-Pratt disclose that text may be acquired from an image using an OCR operation and used as search input [Kang, column 20, lines 7-11, 16-21], and that the search may be a multimodal search that includes a plurality of query components [Kang, column 6, lines 31-35] which may be a text and image query component [Kang, column 21, lines 6-18; figure 41], Kang-Wagner-Pratt do not expressly teach recognize at least a portion of content included in a selected image among the one or more images, wherein recognizing the portion of the content comprises extracting a visual object in the selected image, and identifying the visual object, wherein the visual object is non-textual; display one or more character information for selection to the user with the one or more images, wherein the one or more character information is acquired based on the at least a portion of the content or the visual object; and provide a user selected one of the one or more character information to text box of the application as a portion of the user input through the input unit. Wong discloses sending an image from a device 102 to a processor 106 [column 4, lines 37-41] where processor 106 analyzes the image to determine features of the image that may be used to perform a search [column 4, lines 41-43]. The processor may recognize faces, logos, objects, text, and any other suitable features, or any combination thereof [column 4, lines 43-45]. The recognized features of the image are used to translate the image into text descriptors that can be packaged with search images in a search query and used to supplement the search performed based on the image [column 4, lines 45-49]. For example, a search of faces within an image targeted by target feature indicators may be run by a search system to identify actors and present information for each actor in a results display for user selection [column 25, line 64 to column 26, line 2]. The information comprises names of the actors that [column 26, lines 5-7]. User selection of a name causes a search to be conducted and results displayed for the selected actor [column 26, lines 7-12]. This would produce a more effective search query [column 5, lines 27-30]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize non-textual visual objects from an image, as taught by Wong, for use as input to the query component of Kang-Wagner-Pratt. This would produce a more effective search query.

6.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. Patent No. 9,990,433 B2), in view of Wagner (U.S. Patent No. 9,639,238), in view of Pratt et al (U.S. Patent No. 9,269,077), in view of Wong (U.S. Patent No. 9,015,139), and further in view of Mau (Pub. No. US 2016/0196350).

6-1.	Regarding claim 3, Kang-Wagner-Pratt-Wong teach all the limitations of claim 1. Kang-Wagner-Pratt-Wong do not expressly teach wherein the at least one processor is configured to identify other character information provided by the application through the input unit and store the other character information as at least a portion of attribute information of the selected image. Mau discloses providing images with image tags that are used to refer to information that describes objects or semantic information in an image [paragraph 155]. The image tags are often, though not exclusively, defined manually and stored as meta-data associated with an image, allowing this to be subsequently searched [paragraphs 155, 212]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow user input of image tags, as taught by Mau. This would allow such image tags to be searched to provide more relevant search results.

wherein the at least one processor is configured to store the other character information as at least the portion of the attribute information of the selected image by inserting the other character information into metadata for the selected image, by disclosing that image tags are defined manually and may be stored as meta-data associated with an image [Mau, paragraph 155].

6-3.	Regarding claim 5, Kang-Wagner-Pratt-Wong teach all the limitations of claim 1. Kang-Wagner-Pratt-Wong do not expressly teach wherein the at least one processor is configured to acquire resultant information processed using the character information through the application, and store the resultant information as at least a portion of attribute information of the selected image. Mau discloses providing images with image tags that are used to refer to information that describes objects or semantic information in an image [paragraph 155]. The image tags are often, though not exclusively, defined manually and stored as meta-data associated with an image, allowing this to be subsequently searched [paragraph 155]. Further, an image may be processed to determine a number of sub images and image features associated with the image for use in a search query [paragraphs 166-167, 204]. The information associated with an image would provide more relevant search results. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate metadata with an image, as taught by Mau. This would allow such metadata to be searched to provide more relevant search results.

7.	Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. Patent No. 9,990,433 B2), in view of Wagner (U.S. Patent No. 9,639,238), in view of Pratt et al (U.S. Patent No. 9,269,077), in view of Kim et al (U.S. Patent No. 9,330,180), in view of Kong et al (Pub. No. US 2018/0039406), and further in view of Wong (U.S. Patent No. 9,015,139).

Claims 8-9, 11 (Device)
7-1.	Regarding claim 8, Kang teaches the claim comprising: a memory storing instructions; a display; and at least one processor, wherein the at least one processor is configured to, when executing the instructions: display a user interface of an application, by disclosing a device having a memory, at least one processor, and at least one output device [column 7, lines 56-60; figure 3] that displays a query input window through which the device receives a query input by the user [column 5, line 65 to column 6, line 3; column 18, lines 25-34].
Kang teaches display a designated object and a plurality of keys indicating a plurality of characters within a display area of a virtual keyboard, by disclosing that the query input window may include at least one selected from a text box, a uniform resource locator input window, a file upload button, a sketch input window, an application execution button, etc. [column 6, lines 4-7] as well as a search button [column 22, lines 16-21; figure 41]. The text box denotes a box in which a text, that is input using an input device (e.g. a virtual keypad) is displayed [column 6, lines 7-10].
Kang teaches... identify one or more images related to the... application among a plurality of applications stored in the electronic device, based at least on identification of the input performed on the designated object,... display one or more thumbnail images for representing the one or more images, by disclosing that when the query type is an image, user input to an image upload icon causes a plurality of images to be displayed [column 19, lines 29-35, 43-50, 55-60; figures 35-36]. Additionally, selection of a search button displays search results comprising images [column 22, lines 17-22].
Kang does not expressly teach that the identified one or more images are related to the type of the application... wherein the one or more images comprise a first one or more images when the application is a first type of application and a second one or more items when the application is a second type of application. Wagner discloses responsive to user input on a user-selectable item [column 7, lines 34-38], displaying a user interface object alongside the user-selectable item, such as a display panel [column 7, lines 51-54]. The display panel may display a number of items or objects based on the type of application that is being used [column 8, lines 15-17]. The objects may be a series of images, a list of emails, a list of contacts, a list of documents, a list of songs, etc. [column 8, lines 13-15]. The series of images may be interpreted as the first one or more images and the list of emails, list of contacts, list of documents, or list of songs may be interpreted as the second one or more items that are related to the type of the application. This would provide a dynamic interface element that provides relevant items to the user based on context. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a user-selectable item for displaying objects, where the objects are based on the type of application being used, as taught by Wagner. This would provide a dynamic interface element that provides relevant items to the user based on context.
Kang-Wagner do not expressly teach that the second one or more items are images. That is, although Kang-Wagner disclose that the type of application determines what kind of items to display such as a first set of items being a series of images when the application type is an image editing application and a second set of items being a list of contacts when the application type is an address book application, Kang-Wagner do not teach that the second set of items also comprise one or more images. Pratt discloses that an address book application may display a list of contacts as icons [column 3, line 65 to column 4, line 13]. An icon is a small graphic that represents an action or resource. This would allow the user to more easily identify a contact. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display contacts using an icon, as taught by Pratt. This would allow the user to more easily identify a contact.
	Kang-Wagner-Pratt do not expressly teach at least a portion of the virtual keyboard is superimposed on a user interface in response to identification of an input performed on a text-input portion included in the user interface.  Kim discloses creating a virtual keypad on the screen when a [column 10, lines 58-63]. This would save screen real estate by only displaying the virtual keypad when needed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the virtual keypad of Kang in response to selection of a text input box, as taught by Kim. This would save screen real estate by only displaying the virtual keypad when needed.
	Kang-Wagner-Pratt-Kim do not expressly teach that the one or more thumbnail images are displayed within the display area of the virtual keyboard. Kong discloses that when a user desires to display images for selection, the images are displayed within the display area of a virtual keyboard [paragraphs 117-118]. This would save screen real estate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the plurality of images of Kang within the display area of the virtual keypad, as taught by Kong. This would save screen real estate.
	Although Kang-Wagner-Pratt-Kim discloses performing a search based on the selected image [Kang, column 22, lines 17-22], select a search result to perform a search based on the selected search result [Kang, column 29, line 52 to column 30, line 19], and acquiring text from an image using an OCR operation for use as search input [Kang, column 20, lines 7-11, 16-21], Kang-Wagner-Pratt-Kim do not expressly teach wherein selection of a selected one of the one or more thumbnail images causes transmission of information on the selected one of the one or more images to another electronic device, receipt of recognition information from the another electronic device and extraction of a visual object in the selected one of the one or more thumbnail images, and identification of the visual object, wherein the visual object is non-textual and wherein identification of the visual object comprises and a query based on the visual object of the selected one of the one or more thumbnail images. Wong discloses sending an image from a device 102 to a processor 106 [column 4, lines 37-41] where processor 106 analyzes the image to determine features of the image that may be used to [column 4, lines 41-43]. The processor 106 is a standalone device [column 4, lines 37-39]. The processor may recognize faces, logos, objects, text, and any other suitable features, or any combination thereof [column 4, lines 43-45]. The recognized features of the image are used to translate the image into text descriptors that can be packaged with search images in a search query and used to supplement the search performed based on the image [column 4, lines 45-49]. This would produce a more effective search query [column 5, lines 27-30]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize non-textual visual objects from an image for use in a search query, as taught by Wong. This would produce a more effective search query.

7-2.	Regarding claim 9, Kang-Wagner-Pratt-Kim-Kong-Wong teach all the limitations of claim 8, wherein the at least one processor is further configured to, when executing the instructions, identify an input selecting the selected one of the one or more thumbnail images, display text, acquired by recognizing an image represented by the selected one of the one or more thumbnail images, display selected text within the text-input portion and display multimedia content related to the selected text within the user interface in response to selecting of the selected text, by disclosing that the user may select one of the plurality of images [Kang, column 19, lines 43-50]. An OCR operation may be performed on a selected image to acquire a keyword for use as a query component [Kang, column 20, lines 16-21]. The search may be a multimodal search which includes a plurality of query components [Kang, column 6, lines 31-35], which may be a text and image query component [Kang, column 21, lines 6-18; figure 41].

7-3.	Regarding claim 11, Kang-Wagner-Pratt-Kim-Kong-Wong teach all the limitations of claim 8, wherein the at least one processor when executing the instructions, identifies one or more images associated with one or more services provided by the application, by disclosing that images displayed for selection are based on the context and type of application being used [Kang, column 18, lines 55-62; column 19, lines 43-50; Wagner, column 8, lines 8--17]. Additionally, selection of the search button displays search results comprising images [Kang, column 22, lines 17-22].

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. Patent No. 9,990,433 B2), in view of Wagner (U.S. Patent No. 9,639,238), in view of Pratt et al (U.S. Patent No. 9,269,077), in view of Kim et al (U.S. Patent No. 9,330,180), in view of Kong et al (Pub. No. US 2018/0039406), in view of Wong (U.S. Patent No. 9,015,139), and further in view of Mau (Pub. No. US 2016/0196350).

8-1.	Regarding claim 10, Kang-Wagner-Pratt-Kim-Kong-Wong teach all the limitations of claim 9. Kang-Wagner-Pratt-Kim-Kong-Wong do not expressly teach wherein the at least one processor when executing the instructions, provides a function related to a selected multimedia content through the user interface in response to selecting multimedia content and store the selected multimedia content and the selected text in association with the image represented by the thumbnail image. Mau discloses providing images with image tags that are used to refer to information that describes objects or semantic information in an image [paragraph 155]. The image tags are often, though not exclusively, defined manually and stored as meta-data associated with an image, allowing this to be subsequently searched [paragraphs 155, 212]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow user input of image tags, as taught by Mau. This would allow such image tags to be searched to provide more relevant search results.

9.	Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. Patent No. 9,990,433 B2), in view of Wagner (U.S. Patent No. 9,639,238), in view of Pratt et al (U.S. Patent No. 9,269,077), in view of Kim et al (U.S. Patent No. 9,330,180), in view of Kong et al (Pub. No. US 2018/0039406), in view of Wong (U.S. Patent No. 9,015,139), and further in view of Sacheti et al (Pub. No. US 2019/0258895).

9-1.	Regarding claim 12, Kang-Wagner-Pratt-Kim-Kong-Wong teach all the limitations of claim 11. Kang-Wagner-Pratt-Kim-Kong-Wong do not expressly teach wherein the at least one processor when executing the instructions, identifies the one or more images associated with one or more services provided by the application, based on information stored in the electronic device and associated with each of the one or more images associated with one or more services provided by the application in response to identification of the input performed on the designated object, and the information associated with each of the one or more images includes data acquired by recognizing content of each of the one or more images, data on a source from which each of the one or more images is acquired, and data on applications stored in the electronic device used to acquire each of the one or more images and is stored in the electronic device in association with each of the one or more images in response to acquisition of each of the one or more images. Sacheti discloses storing images having context data that accompanies the image content, comprising properties, tagging fields, storage location, timestamp data, computing device used to capture image, and application/service used to capture [paragraph 16], and performing object detection processing on the images to identify and classify objects within image content [paragraph 18] which will be used to improve visual search of images [paragraphs 26, 28]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate metadata and detected objects with images, as taught by Sacheti. This would enhance precision and relevant of search results.

9-2.	Regarding claim 13, Kang-Wagner-Pratt-Kim-Kong-Wong-Sacheti teach all the limitations of claim 12, wherein the information associated with each of the one or more of images is included in each of the one or more images, by disclosing storing images having context data that accompanies the image content [Sacheti, paragraph 16].

9-3.	Regarding claim 15, Kang-Wagner-Pratt-Kim-Kong-Wong-Sacheti teach all the limitations of claim 12, wherein the data on the source includes data on at least one webpage that the electronic device accesses during a time interval identified based on a time at which each of the one or more images is acquired, and the at least one processor is configured to, when executing the instructions, identify the one or more images associated with the one or more services provided by the application among the one or more images, based on the data on the at least one webpage, by disclosing storing images having context data that accompanies the image content, comprising properties, tagging fields, storage location, timestamp data, computing device used to capture image, and application/service used to capture [Sacheti, paragraph 16]. Web page metadata containing the image may also be stored and used to enhance search results [Sacheti, paragraph 30].

9-4.	Regarding claim 16, Kang-Wagner-Pratt-Kim-Kong-Wong-Sacheti teach all the limitations of claim 15, wherein the data on the at least one webpage is acquired by parsing a markup language file for the at least one webpage, by disclosing that web page metadata containing the image may also be stored and used to enhance search results [Sacheti, paragraph 30].
10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. Patent No. 9,990,433 B2), in view of Wagner (U.S. Patent No. 9,639,238), in view of Pratt et al (U.S. Patent No. 9,269,077), in view of Kim et al (U.S. Patent No. 9,330,180), in view of Kong et al (Pub. No. US 2018/0039406), in view of Wong (U.S. Patent No. 9,015,139), in view of Sacheti et al (Pub. No. US 2019/0258895), and further in view of Ramen et al (U.S. Patent No. 8,209,396).

10-1.	Regarding claim 14, Kang-Wagner-Pratt-Kim-Kong-Wong-Sacheti teach all the limitations of claim 12. Kang-Wagner-Pratt-Kim-Kong-Wong-Sacheti do not expressly teach wherein the information associated with each of the one or more images is configured in another file distinct from an image file for each of the one or more images, and the image and the another file are configured as one dataset. Ramen discloses storing metadata in files distinct from the file that it describes [column 4, lines 12-24]. This would allow metdata to be updated without having to re-encode or re-upload a file each time changes to the metadata are made [column 14, lines 17-22]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store metadata separate from the file in which it describes, as taught by Ramen. This would allow metdata to be updated without having to re-encode or re-upload a file each time changes to the metadata are made

Response to Arguments
11.	The Examiner acknowledges the Applicant’s amendments to claims 1, 6, and 8, and the addition of claim 21.
	Regarding independent claim 1, Applicant alleges that Kang et al (U.S. Patent No. 9,990,433 B2), in view of Wagner (U.S. Patent No. 9,639,238), and further in view of Pratt et al (U.S. Patent No. 9,269,077) do not teach “recognize at least a portion of content included in a selected image among the one or more images; wherein recognizing the portion of the content comprises extracting a visual object in the selected image, and identifying the visual object, wherein the visual object is non-textual,” as has been amended to the claim, because the OCR operation that is taught in Kang does not teach wherein the visual object is non-textual.” Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Kang, in view of Wagner, in view of Pratt, and further in view of Wong (U.S. Patent No. 9,015,139). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Regarding independent claim 8, Applicant alleges that Kang does not teach “display one or more thumbnail images for representing the one or more images within the display area of the virtual keyboard, wherein selection of a selected one of the one or more thumbnail images causes transmission of information on the selected one of the one or more images to another electronic device, receipt of recognition information from the another electronic device and extraction of a visual object in the selected one of the one or more thumbnail images, and identification of the visual object, wherein the visual object is non-textual and wherein identification of the visual object comprises and a query based on the visual object of the selected one of the one or more thumbnail images,” as has been amended to the claim, because the OCR operation in Kang would not include transmission to another electronic device for recognition and because the OCR operation that is taught in Kang does not teach identification of the visual object, wherein the visual object is non-textual. Examiner has rejected claim 8 under 35 U.S.C. 103 as being unpatentable over Kang, in view of Wagner, in view of Pratt, in view of Kim et al (U.S. Patent No. 9,330,180), in view of Kong et al (Pub. No. US 2018/0039406), and further in view of Wong (U.S. Patent No. 9,015,139). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Applicant states that dependent claims 2-7 and 9-16 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 8. However, as discussed above, Kang, in view of Wagner, in view of Pratt, and further in view of Wong are considered to teach claim 1, and Kang, in view of Wagner, in view of Pratt, in view of Kim, in view of 
	Although not being used in any of the rejections in this Office action, Examiner notes that prior art Jenkins (Pub. No. US 2021/0349936) is also relevant to Applicant’s amendments, particularly paragraphs 49-51 of Jenkins.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178